Exhibit 10.18

 

ATTACHMENT A

 

FIRST AMENDMENT (2012-1) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2011 (the “Plan”), the
Plan is hereby amended as follows:

 

1.                                      The final paragraph of
Section 16.23(a) and 16.23(b), Amphenol Salaried and Amphenol Hourly, Eligible
Class, is amended in its entirety, to clarify that Cemm Thome Corp. and Amphenol
Nelson Dunn Inc. are not Participating Employers, to read as follows:

 

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Amphenol Printed Circuit, Inc., Amphenol Connex Corporation, Amphenol PCD, Inc.,
Amphenol Antel, Inc., Amphenol Optimize Manufacturing Company, Fiber Systems
International, Inc., SV Microwave Technologies, Inc., Amphenol Alden Products
Company, Amphenol Steward Enterprises, Inc., Times Microwave Systems, Inc., Cemm
Thome Corp. and Amphenol Nelson Dunn Inc. are not Participating Employers, and
Amphenol Aerospace Operations, Amphenol Assemble Tech, Amphenol TCS and Amphenol
Nexus Technologies are not participating divisions or locations of Amphenol
Corporation.

 

2.                                      The final paragraph of Section (a) on
the cover page to Exhibits A and B, Amphenol Salaried and Amphenol Hourly,
Eligible Class, is amended in its entirety, to clarify that Cemm Thome Corp. and
Amphenol Nelson Dunn Inc. are not Participating Employers, to read as follows:

 

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Amphenol Printed Circuit, Inc., Amphenol Connex Corporation, Amphenol PCD, Inc.,
Amphenol Antel, Inc., Amphenol Optimize Manufacturing Company, Fiber Systems
International, Inc., SV Microwave Technologies, Inc., Amphenol Alden Products
Company, Amphenol Steward Enterprises, Inc., Times Microwave Systems, Inc., Cemm
Thome Corp. and Amphenol Nelson Dunn Inc are not Participating Employers, and
Amphenol Aerospace Operations, Amphenol Assemble Tech, Amphenol TCS and Amphenol
Nexus Technologies are not participating divisions or locations of Amphenol
Corporation.

 

--------------------------------------------------------------------------------


 

3.                                      Subsection (a) of Section 16.20, Early
Retirement Age, of Exhibit H, Sidney Hourly, is amended in its entirety, to
clarify that five (not ten) years of Eligibility Service is required to attain
Early Retirement Age, to read as follows:

 

(a)                                 attained age sixty (60) and completed five
(5) years of Eligibility Service,

 

but otherwise Section 16.20(a) shall remain in place with no changes.

 

 

 

AMPHENOL CORPORATION

 

 

 

 

DATED:

 

 

BY:

 

 

 

 

 

Jerome F. Monteith

 

 

 

Its:  Vice President, Human Resources

 

2

--------------------------------------------------------------------------------


 

AMPHENOL CORPORATION

 

SECRETARY’S CERTIFICATE

 

I, Edward C. Wetmore, hereby certify that I am the Secretary of Amphenol
Corporation, a Delaware Corporation (the “Company”), and that attached hereto as
“Exhibit A” is a true and complete copy of resolution adopted by the Board of
Directors of the Company on               , 2012 and that said resolution remain
in full force and effect and have not been amended, revoked, or changed as of
the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate and set the
seal of the Company as this        day of               , 2012.

 

 

 

 

Edward C. Wetmore

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMPHENOL CORPORATION

 

Action by Resolution of the Board of Directors

 

The Board of Directors (the “Board”) of Amphenol Corporation, a Delaware
corporation (the “Company”) hereby consents to the adoption of the following
resolution:

 

WHEREAS, the Company currently maintains a pension plan, namely the Pension Plan
for Employees of Amphenol Corporation (the “Pension Plan”); and

 

WHEREAS, senior management of the Company and the legal advisors and actuaries
for the Pension Plan have recommended that the Pension Plan be amended to
clarify that (i) Cemm Thome Corp. does not participate in the Pension Plan,
(ii) Amphenol Nelson Dunn Inc. does not participate in the Pension Plan and
(iii) Participants in the Sidney Hourly portion of the Plan are eligible for
early retirement upon attaining age 60 and completing five (5) Years of
Eligibility Service.

 

NOW, THEREFORE, BE IT

 

RESOLVED, that the Board hereby approves the amendment of the Pension Plan
substantial in the form attached hereto as Attachment A; and be it further

 

RESOLVED, that R. Adam Norwitt, Diana G. Reardon, Edward C. Wetmore and Jerome
F. Monteith and the appropriate employees of the Company be, and each of them
hereby is, authorized, empowered and directed to take such action and to make,
execute, deliver and file or cause to be made, executed, delivered or filed,
such agreements, documents and notices, in the name and behalf of the Company
and its subsidiaries, as they or any of them or as the legal and pension
advisors of the Company may deem to be proper, necessary, desirable or
appropriate to effectuate the amendment and the purposes and intent of the
foregoing resolution, to comply with the requirements of the Pension Plan and
other matters approved by the foregoing resolution, or to carry out any of the
transactions authorized by the foregoing resolution, the authority for the
taking of such action and the making, execution, delivery or filing of such
agreement, documents or notices to be conclusively evidenced thereby.

 

RESOLVED, that any and all actions heretofore taken by any officer or employee
of the Company in connection with the foregoing resolutions or any matter
contemplated by such resolutions be, and they hereby are ratified, confirmed and
approved in all respects.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, being all of the members of the Pension
Committee of the Board of Directors of Amphenol Corporation have executed this
Consent as of the       day of                    , 2012.

 

 

 

 

 

Stanley L. Clark (Chairman)

 

 

 

 

 

Ronald P. Badie

 

 

 

 

 

Edward G. Jepsen

 

--------------------------------------------------------------------------------